Citation Nr: 0635079	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for skin cancer due to 
Agent Orange exposure.  

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1962 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claim of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Skin cancer did not have onset during service, and skin 
cancer did not become manifest to a compensable degree within 
the one-year period following separation from service, and 
skin cancer is not the result of exposure to Agent Orange. 


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

On the claim of service connection for skin cancer, the RO 
provided pre-adjudication VCAA notice by letter dated in 
February 2004.  The notice informed the veteran of the type 
of evidence needed to substantiate the claim. namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, since the claim is denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the veteran's 
available service medical records and VA records.  As for a 
VA examination, VA is required to provide a medical 
examination or obtain a medical opinion only if (1) there is 
competent evidence of a current disability, (2) evidence of 
an injury or disease or event in service, and (3) evidence 
that the disability or symptoms may be associated with 
service, and the case does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In the 
absence of evidence of a possible nexus between the veteran's 
skin cancer and service, a medical examination is not 
required under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.




REASONS AND BASES FOR FINDING AND CONCLUSION
Factual Background 

The veteran served in Vietnam from June 1965 to March 1966. 

The service medical records, including the report of 
separation examination, do not contain a complaint, finding, 
or history of skin cancer.  On separation examination, the 
skin was clinically evaluated as normal. 

After service, VA records, covering the period from 1999 to 
2004, disclose that in October 1999 the veteran was treated 
for skin problems identified as seborrheic keratoses.  In May 
2001, basal cell carcinoma by biopsy was reported.  In August 
2002, skin cancer by history was noted. 

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for cancer, when 
cancer is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112 ; 38 
C.F.R. §§ 3.307, 3.309.

Since the veteran served in the Republic of Vietnam during 
the Vietnam era, he is presumed to have been exposed to 
herbicides, including Agent Orange.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during 
service, certain specific following diseases shall be service 
connected even though there is no record of such disease 
during service. The list of specific diseases does not 
include skin cancer. 38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted. 
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994). The 
veteran is not precluded, though, from establishing service 
connection with proof of actual direct causation. Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Analysis 

Skin cancer was not affirmatively shown to have had onset 
during service.  After service, skin problems were first 
documented in 1999 and skin cancer was first diagnosed in 
2001, almost thirty-five years after service and well beyond 
the one-year presumptive period for cancer as a chronic 
disease.  Moreover, skin cancer is not one of the specific 
diseases on the list of diseases that are subject to the 
presumption of service connection due to exposure to Agent 
Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

With regard to service connection on the basis of direct 
causation due to exposure to Agent Orange, there is no 
competent medical or scientific evidence showing that skin 
cancer was actually caused by exposure to Agent Orange during 
service. 

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, the Board may consider only 
independent medical evidence to support its findings.  As 
skin cancer was not present during service, as skin cancer 
was not manifested to a compensable degree within the one-
year presumptive period following separation from service, as 
skin cancer is not subject to the presumptive service 
connection due to exposure to Agent Orange, and as there is 
no medical evidence that establishes that skin cancer is 
actually caused by exposure to Agent Orange, there is no 
factual or legal basis to associate skin cancer to service, 
and the preponderance of the evidence is against the claim.  
38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309. 



ORDER

Service connection for skin cancer due to exposure to Agent 
Orange is denied.  


REMAND

The veteran was diagnosed with PTSD in October 2003 by VA, 
and he is seeking service connection for PTSD resulting from 
stressors experienced while he served in Vietnam.  Service 
records show that the veteran served in Vietnam from June 
1965 to March 1966.  

While some of the veteran's stressors are anecdotal and can 
not be official researched, the veteran has identified his 
unit, location, and dates of mortar and rocket attacks at 
DaNang, where he was stationed in part of 1965, which have 
not been researched.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet.App. 473 (2006). 

2. Ask the veteran to provide any 
additional information, specifically the 
time of the alleged mortar and rocket 
attacks. 

3. Request from the Federal custodian of 
Marine Corps records the unit history and 
lessons learned for Company D, 9th Motor 
Transport Battalion, 3rd Marine Division 
(Rein), FMF, including any mortar or 
rocket attacks at DaNang from June to 
December 1965. 

4.  If an in-service stressor is verified, 
schedule the veteran for VA psychiatric 
examination to determine whether he has 
PTSD under the criteria in DSM-IV, based 
upon the verified stressor only.  The 
claims file must be made available to the 
examiner for review.  

5. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case, and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


